This writ of error was taken to an order remanding plaintiffs in error to custody after hearing on a writ of habeas corpus.
It is well settled that habeas corpus cannot be used to take the place of a demurrer or motion to quash an indictment or information. The only question presented to us here is whether the information wholly failed to charge a criminal offense under the laws of this State.
In our former opinion and decision we reached the conclusion that the information, nor any of the counts thereof, did not wholly fail to charge a criminal offense. On rehearing, we adhere to that decision.
Even if the contention that the clause in the statute, "or any other matter or thing in any way connected with any lottery drawing, scheme or device" qualifies all the enumerated acts prohibited by the statute, be a well founded contention, this information is sufficient on habeas corpus to meet that contention. Thus in the count which charges the defendants with printing lottery tickets, it is immediately added, "which are a part of the paraphernalia for conducting a lottery drawing." The same clause is included in the other two counts. The statute says "in any way connected with any lottery drawing, scheme or device." Of course, as stated in our original opinion, the fact that the "drawing" *Page 514 
is to take place in the future would be no defense. Surely, no one would have tickets printed for a lottery wherein the "drawing" had already taken place.
We therefore adhere to our original judgment of affirmance of the order of the circuit court remanding plaintiffs in error to custody.
TERRELL, C. J., WHITFIELD, BROWN and THOMAS, J. J., concur.
BUFORD and CHAPMAN, J. J., dissent.